DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.           In response to the Office action dated on 05/10/2022 and the Applicant-Initiated Interview held on 08/02/2022 the Amendment has been received on 08/09/2022.
             Claims 1-20 are currently pending in this application.

Terminal Disclaimer

3.         The terminal disclaimer filed on 08/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,876,970 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

4.          Applicant’s arguments, see pages 6 and 7, filed on 08/09/2022, with respect to claims 1-20 have been fully considered and are persuasive. The rejections provided in the previous Office action have been withdrawn. 

Allowable Subject Matter

5.          Claims 1-20 are allowed.
6.          The following is an examiner’s statement of reasons for allowance:
             With respect to claim 1, 8 and 15, the most relevant prior art, Truong et al. (US PAP 2011/0122488 A1; hereinafter Truong’488) in view of Truong et al. (US PAP 2011/0134521 A1; hereinafter Truong’521) teach a method for image acquisition of a sample, one or more tangible non-transitory computer-readable storage  media storing computed-executable instructions for performing a computer process on a computer and a system for image acquisition of the sample; wherein Truong’488 explicitly teach image acquisition of a sample, the method comprising (see Figs. 4; 5A; paragraphs 0017, 0043, 0057, 0069 and 0097): 

    PNG
    media_image1.png
    476
    523
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    271
    297
    media_image2.png
    Greyscale

illuminating the sample using a plurality of beams of light (see Figs. 4 and 5A), the sample disposed on a coverslip (Figs. 4 and 5A; paragraphs 0057 and 0069) and generating one or more images of the sample based on the image data. Truong’521 teach a method for image acquisition of a sample (see paragraphs 0033, 0057 and 0063) which explicitly teach capturing image data corresponding to a plurality of focal planes by detecting fluorescence emitted in response to illumination by the plurality of beams of light; 
    PNG
    media_image3.png
    298
    420
    media_image3.png
    Greyscale
and generating one or more images of the sample based on the image data providing user with the capabilities to increase image accusation rate while generating the images of the sample based on recorded emissions of different wavelength (see paragraphs 0033, 0057 and 0063).
           Truong’488 and Truong’521 disclose similar methods/apparatuses for image acquisition of the sample but fail to explicitly teach or make obvious that different portions of the sample are each illuminated in parallel by a different one of the plurality of beams of light, with adjacent portions of the sample being illuminated by adjacent beams of light of the plurality of beams of light that are spatially separated with respect to each other as claimed in combination with all of the remaining limitations of the corresponding claims.
             Claims 2-7, 9-14 and 16-20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al. (US PAP 2012/0049087 A1); Keller (US Patent 10,739,266 B2); Atzler et al. (US Patent 10,690,898 B2); Kleppe et al. (US Patent 9,864,182 B2) and Kalkbrenner et al. (US Patent 9,201,011 B2) teach the methods and the imaging systems for performing parallelized image acquisition.  Taniguchi et al. (US Patent 9,880,378 B2; see abstract; Figs. 3 and13); Cooper et al. (US Patent 9,709,787 B2; see abstract; Figs. 1-3B; claims 1, 6, 7 and 15) and Gandolfi et al. (US PAP 2016/0054226 A1; see abstract; paragraphs 0005, Fig. 8) teach the multi-view light-sheet fluorescence microscope. 
             

8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   August 12, 2022